Case 1:19-cr-00158-ERK Document 1 Filed 10/11/18 Page 1 of 5 Page|D #: 1

AB:MEF

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

____________ X
UNITED STATES OF AMERICA COMPLAINT
- against - (T. 18, U.S.C., § 2252(a)(4)(B))
RAMAZAN ZUBERI, No. 18-965 M
Defendant.
____________ X

EASTERN DISTRICT OF NEW YORK, SS:

JONATHAN PAPLOW, being duly sworn, deposes and states that he is a
Special Agent with the Department of Homeland Security, Homeland Security Investigations
(HSI), duly appointed according to law and acting as such.

On or about October lO, 2018, the defendant RAMAZAN ZUBERI did
knowingly possess one or more books, magazines, periodicals, films, video tapes, or other
matter which contain any visual depiction, the production of such visual depiction having
involved the use of one or more minors engaging in sexually explicit conduct and such visual
depiction was of such conduct, that has been mailed, or has been shipped or transported using
any means or facility of interstate or foreign commerce or in or affecting interstate or foreign
commerce, or Which was produced using materials which have been mailed or so shipped or

transported, by any means including by computer.

(Title 18, United States Code, Section 2252(a)(4)(B)).

Case 1:19-cr-00158-ERK Document 1 Filed 10/11/18 Page 2 of 5 Page|D #: 2

2

The source of your deponent’s information and the grounds for his belief are as
follows:

l. I have been employed as a Special Agent of the U.S. Department of
Homeland Security, Homeland Security Investigations (“HSI”) for 12 years. While
employed by HSI, I have investigated federal criminal violations related to high technology or
cybercrime, child exploitation, and child pornography I have had the opportunity to observe
and review numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all
forms of media, including computer media.

2. I am familiar with the information contained in this affidavit based on
my own personal participation in the investigation, my review of documents, my training and
experience, and discussions I have had with other law enforcement personnel concerning the
creation, distribution and proliferation of child pornography Additionally, statements
attributable to individuals herein are set forth in sum and substance and in part.

3. On or about October 10, 2018, the defendant RAMAZAN ZUBERI
arrived at John F. Kennedy Intemational Airport (“IFK”) in Queens, New York aboard Delta
Flight 445 from the Rome, Italy.

4. At JFK, the defendant was selected for secondary inspection U.S.
Customs and Border Patrol (“CBP”) officers conducted an examination of the defendant’s
baggage. The officers located one Black Sony HD handycam, 3 compact discs, 9 DVDs, and
one black and grey thumb drive. A CBP officer questioned the defendant about the flash
drive, and the defendant became very nervous, in that he began to stutter and hesitate in

answering questions. The defendant stated in substance that he used the flash drive for work,

Case 1:19-cr-00158-ERK Document 1 Filed 10/11/18 Page 3 of 5 Page|D #: 3

but he was not working on his recent trip. The defendant iiirther stated that he accessed the
flash drive by connecting it to his laptop, but he was not traveling with his laptop. The
defendant was also questioned about the DVDS, but he was unable to explain exactly from
whom he got them or What they contained.

5. Thereafter, the CBP officer asked the defendant to see his cellphone,
and the defendant opened a black Android cellphone to the CBP Officer. The CBP officer
conducted a cursory review of the photos and videos on the defendant’s phone and located
two videos highly graphic videos of men being tortured, one with a machete and the other by
stoning. Thereafter, the CBP officer located one video file containing sexually explicit
images of a child. Your Affiant reviewed the file, Which is available for the Court’s review.
It is described as follows:

a. “StickCapt_JVid_(78.avi” is a video which depicts a partially nude
prepubescent girl, dancing to music in what appears to be a child’s bedroom.

The girl’s pants are pulled down around her knees, and she repeatedly lifts up

her shirt. The girl has no pubic hair and only partially developed breasts. In

the video, she repeatedly bends over so that her vagina and buttocks are visible
from behind. She also spreads her labia and her buttocks. The girl also
inserts what appears to be a straw into her anus and then licks it. Both the
girl’s face and genitalia are visible at numerous points during the video.
When the defendant was questioned about the videos, he acknowledged that they were on his
phone but claimed that other people sent them to him.

6. In 2002, the defendant was indicted in New Jersey State Court on
multiple charges related to the sexual exploitation of children. On September 22, 2003, the
defendant was convicted of violating N.J.S.A. § 2C:24-4B (4) (Endangering Welfare of Child

in the Second Degree), Which provides in relevant that “Any person having a legal duty for

the care of a child or who has assumed responsibility for the care of a child who causes the

Case 1:19-cr-00158-ERK Document 1 Filed 10/11/18 Page 4 of 5 Page|D #: 4

4
child harm that would make the child an abused or neglected child . . . is guilty of a crime of
the second degree; (4) [] if he photographs or films a child in a prohibited sexual act or in the
simulation of such an actor for portrayal in a sexually suggestive manner or who uses any
device, including a computer, to reproduce or reconstruct the image of a child in a prohibited
sexual act or in the simulation of such an act or for portrayal in a sexually suggestive
manner.” The defendant was sentenced to four years’ incarceration and was required to
register as a sex offender.

7. I have reviewed the defendant’s travel records and observed that the trip
he was returning from began on September lO, 2018, when he flew from New York to
Albania, via a connection through Rome, Italy. The above referenced file,
“StickCapt_JVid_(78.avi” is dated October 3, 2018 at 10:19 p.m., is 57.49 MB, and has a file

path of “/Internal Storage/Download.”

Case 1:19-cr-00158-ERK Document 1 Filed 10/11/18 Page 5 of 5 Page|D #: 5

WHEREFORE, your deponent respectfully requests that the defendant

RAMAZAN ZUBERI be dealt with according to law.

 

JONA'I`HA`N PAPLUW

Spccial Agent

United Statcs Departmem of Homeland Security,
Homeland Security Investigations

Swol'n to before me this
l lth day ofp\ctobel'. 2018

 

THE HoNokABL`E'RAI\/i _ E. lEvizs,in.
uNITED sTATEs MAGI. TRAT JUDGE

EASTERN DISTRICT OF ORK

